ALBERT FLORES and DONALD R. RAPOZA, Plaintiffs-Appellees
v.
THE RAWLINGS COMPANY, LLC, Defendant-Appellant
No. 28124.
Supreme Court of Hawaii.
March 6, 2008.
Norman K.K. Lau, Jeffrey P. Crabtree, and Thomas R. Grande for plaintiffs-appellees on the motion.
MOON, C.J., LEVINSON, NAKAYAMA, ACOBA, AND DUFFY, JJ.
Upon consideration of Plaintiffs-Appellees Albert Flores and Donald Rapoza's motion for reconsideration filed on February 11, 2008 and the record herein,
IT IS HEREBY ORDERED that the motion is granted in part and the published opinion of the court filed on February 1, 2008, is hereby amended as follows (deleted material is bracketed and new material is double underscored):
Line 3 from the bottom of page 2: Based on the following, we vacate the circuit court's interlocutory order and remand to the circuit court to enter an order granting partial summary judgment in favor of Rawlings.
Line 11 from the top of page 45: Therefore, Plaintiffs have not demonstrated any "injury" and may not bring suit [for their claim] under HRS § 480-13(b).

IV. CONCLUSION
Based on the foregoing, we vacate the circuit court's interlocutory order and remand to the circuit court with instructions to enter an order granting partial summary judgment in favor of Rawlings on all claims dependant upon a showing of "injury" under HRS § 480-13.
The Clerk of the Court is directed to incorporate the foregoing changes in the original opinion and take all necessary steps to notify the publishing agencies of these changes.
IT IS FURTHER ORDERED that the motion is denied in all other respects.